3 N.Y.2d 734 (1957)
In the Matter of Luz Silfa et al., Appellants,
v.
Stephen P. Kennedy, as Police Commissioner of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued April 11, 1957.
Decided May 9, 1957.
Gustave B. Garfield for appellants.
Frank S. Hogan, District Attorney (Charles W. Manning and Lawrence K. Feitell of counsel), respondent in person.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed; no opinion.